      Case 3:21-cv-01614-CAB-LL Document 3 Filed 09/16/21 PageID.77 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10                                                        Case No.: 21-CV-1614-CAB-LL
     JEFF S. SHELTON,
11
                                         Plaintiff,       ORDER DENYING MOTION TO
12                                                        PROCEED IN FORMA PAUPERIS
     v.
13
     UNITED STATES CUSTOMS AND                            [Doc. No. 2]
14
     BORDER PATROL,
15                                     Defendant.
16
17
18         This matter comes before the court on Plaintiff Jeff Shelton’s motion to proceed in
19   forma pauperis (“IFP”). [Doc. No. 2.] Generally, all parties instituting a civil action in the
20   district court must pay a filing fee. See 28 U.S.C. § 1914(a); CivLR 4.5(a). However, the
21   Court may authorize a party to proceed without paying the fee if that party submits an
22   affidavit demonstrating an inability to pay. 28 U.S.C. § 1915(a). “An affidavit in support
23   of an IFP application is sufficient where it alleges that the affiant cannot pay the court costs
24   and still afford the necessities of life.” Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th
25   Cir. 2015). “Nonetheless, a plaintiff seeking IFP status must allege poverty with some
26   particularity, definiteness and certainty.” Id. (internal quotation marks omitted).
27         According to his affidavit, Plaintiff is employed by the United States Border Patrol,
28   although he was suspended for five days on May 9 – 13, 2021, and for another fourteen

                                                      1
                                                                                   21-CV-1614-CAB-LL
      Case 3:21-cv-01614-CAB-LL Document 3 Filed 09/16/21 PageID.78 Page 2 of 2



 1   days on August 26 – September 8, 2021. [Doc. No. 1-2 at 1.] Plaintiff states that his gross
 2   pay is $0 for a two-week period, presumably referring to the most recent fourteen-day
 3   period during which he was suspended, but does not state what his normal gross pay is
 4   while employed. [Doc. No. 2 at 1.] Plaintiff’s stated expenses total $6,780 per month. [Id.
 5   at 2.] Plaintiff also owns two homes worth $850,000.00 each and has $10,000.00 in cash.
 6   [Id.] The owner of such valuable property, who is employed full-time and has $10,000.00
 7   in cash in his possession, cannot be said to be living in poverty. Based on the information
 8   provided, the court is not persuaded that Plaintiff lacks the ability to pay the filing fee and
 9   “still afford the necessities of life.” Escobedo, 787 F.3d at 1234.
10         For all the foregoing reasons, Plaintiff’s motion to proceed IFP on appeal is
11   DENIED. Plaintiff shall pay the filing fee no later than September 30, 2021. If Plaintiff
12   fails to pay the filing fee by the deadline, his case shall be dismissed and the Clerk of Court
13   shall close the case.
14         It is SO ORDERED.
15   Dated: September 16, 2021
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
                                                                                   21-CV-1614-CAB-LL
